UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):December 14, 2007 I-TRAX, INC. (Exact name of registrant as specified in its charter) Delaware 001-31584 23-3057155 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4 Hillman Drive, Suite 130 Chadds Ford, Pennsylvania 19317 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(610) 459-2405 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Credit Agreement Amendment I-trax, Inc. a Delaware corporation (“I-trax”), certain of I-trax’s direct and indirect subsidiaries, and Bank of America, N.A., are parties to a senior secured credit facility pursuant to a Credit Agreement dated as of March19, 2004, as amended (the “Credit Agreement”).On December 14, 2007, I-trax, certain of I-trax’s direct and indirect subsidiaries, and Bank of America entered into an Ninth Amendment to the Credit Agreement.Under the Ninth Amendment: · The amount I-trax can borrow under the facility was increased to $25 million, comprised of: o a $17 million revolving loan facility, which was increased from $15 million; o a separate $5 million loan facility, which remained unchanged; and o a new term loan of $3 million. · Certain of the financial covenants under the facility have been amended. · The $17 and $5 million facilities mature on July 1, 2009 and the term loan matures on September 30, 2008. The purpose of the amendment was to fund the acquisition of Pro Fitness Health Solutions, LLC, a New York limited liability company (“Pro Fitness”).Please see Item 2.01 below. The Ninth Amendment is attached hereto as Exhibit 10.1 and incorporated herein by reference. Item 2.01Completion of Acquisition or Disposition of Assets. On December 14, 2007, I-trax completed the acquisition of Pro Fitness pursuant to a Member Interest Purchase Agreement dated November 27, 2007 (the “Acquisition Agreement”) by and among I-trax, Pro Fitness, Minute Men, Incorporated, a Connecticut corporation (“Minute Men”), and Daron Shepard, the sole manager and Chief Executive Officer of Pro Fitness. Pro Fitness provides employer-sponsored wellness and fitness programs, along with occupational health services, in 22 states and three Canadian provinces for more than 50 clients. Pursuant to the terms of the Acquisition Agreement, I-trax purchased all of the outstanding membership interests of Pro Fitness from Minute Men (the “Acquisition”).The purchase price for the Acquisition is $7,500,000, subject to certain adjustments.I-trax delivered the purchase price as follows:$6,000,000 in cash; 222,684 shares of I-trax common stock (valued at $750,000, or $3.368 per share, under the terms on the Acquisition Agreement) (the “Consideration Shares”); and a promissory note in the principal amount of $750,000 (the “Promissory Note”).The Consideration Shares will be held in escrow and the Promissory Note will be paid after I-trax completes the audit of its consolidated financial statements for 2008.In undertaking the issuance of the Consideration Shares, I-trax relied on an exemption from registration under Section 4(2) of the Securities Act of 1933, as amended. The purchase price is subject to the following adjustments:Minute Men will receive an additional cash payment if the Pro Fitness business has gross profit for 2008, derived from its historic business and pipeline opportunities as of the closing date, in excess of $2,450,000 (“Gross Profit Target”).The additional cash payment will equal twice the amount by which the business of Pro Fitness - 2 - exceeds the Gross Profit Target.If the 2008 gross profit of the Pro Fitness business is less than the Gross Profit Target, then Minute Men will pay I-trax an amount equal to 3.164 times the amount by which the Gross Profit Target exceeds the 2008 gross profit of the Pro Fitness business.Minute Men’s obligation to do so, however, is limited to the value of the Consideration Shares and the Promissory Note.Further, if the value of the Consideration Shares when they are released from escrow is less than the value of the Consideration Shares on the date of the closing, I-trax will pay Minute Men an amount equal to the difference in value. I-trax funded the cash portion of the purchase price by using amounts available under its existing senior secured credit facility and new term loan with Bank of America.See the description of the Ninth Amendment to the Credit Agreement in Item 1.01 above. Other than in respect of the Acquisition Agreement, there are no material relationships between I-trax, its officers, directors and affiliates and their associates, on the one hand, and Pro Fitness and Minute Men and their respective officers, directors and affiliates and their associates, on the other hand. A copy of the press release issued by I-trax on December 17, 2007 is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information regarding the Ninth Amendment provided in Item 1.01 above and the information regarding source of funding for the Pro Fitness acquisition provided in Item 2.01 above are hereby incorporated by reference into this Item 2.03. Item 3.02Unregistered Sales of Equity Securities. The information regarding the issuance of the Consideration Shares provided in Item 2.01 above is hereby incorporated by reference into this Item 3.02. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Employment Agreement Amendments On December 17, 2007, I-trax entered into Amended and Restated Employment Agreement with each of Frank A. Martin, the Chairman of I-trax, and R. Dixon Thayer, the Chief Executive Officer of I-trax.Under the terms of each Amended and Restated Employment Agreement, the applicable executive officer will be entitled to severance equal to two times total annual compensation (base salary and bonus) in the event the employment of the applicable executive is terminated without cause or for good reason.The Amended and Restated Employment Agreements of Frank A. Martin and R. Dixon Thayer are attached hereto as Exhibits 10.2 and 10.3, respectively, and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a)Financial statements of business acquired. Pro Fitness Health Solutions, LLC financial statements for the year ended December 31, 2006. Pro Fitness Health Solutions, LLC financial statements for the period ended September 30, 2007. - 3 - PROFITNESS HEALTH SOLUTIONS, LLC FINANCIAL STATEMENTS DECEMBER 31, 2006 PROFITNESS HEALTH SOLUTIONS, LLC TABLE OF CONTENTS Page Independent Auditor's Report 1 Exhibits: ABalance Sheet 2-3 BStatement of Income and Member's Equity 4 CStatement of Cash Flows 5 Notes to Financial Statements 6-11 Accountant's Report on Supplementary Information 12 Schedules: 1Cost of Sales 13 2Selling, General and Administrative Expenses 14 INDEPENDENT AUDITOR'S REPORT To the Board of Directors of ProFitness Health Solutions, LLC Shelton, Connecticut We have audited the accompanying balance sheet of ProFitness Health Solutions, LLC as of December 31, 2006, and the related statements of income and member's equity and cash flows for the year then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ProFitness Health Solutions, LLC as of December 31, 2006, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/Weinstein & Anastasio, P.C. Hamden, Connecticut December 7, 2007 Page 1 One Hamden Center2319 Whitney Avenue, Suite 2AHamden, CT 06518 Tel. 203.397.2525Fax 203.397.3463www.wa-cpa.com Accounting for Your Success PROFITNESS HEALTH SOLUTIONS, LLC BALANCE SHEET DECEMBER 31, 2006 ASSETS Current Assets Cash $ 230,482 Accounts Receivable 1,142,417 Prepaid Expenses 46,793 Due from Related Party 89,340 Other Current Assets 10,007 Total Current Assets 1,519,039 Property and Equipment Computer Software 26,440 Furniture & Fixtures 39,676 Equipment 86,982 Total 153,098 Less Accumulated Depreciation (83,390 ) Property and Equipment - Net 69,708 Other Assets Goodwill 268,873 Security Deposits 13,855 Total Other Assets 282,728 Total Assets $ 1,871,475 The notes are an integral part of these financial statements. Exhibit: A - Page 2 PROFITNESS HEALTH SOLUTIONS, LLC BALANCE SHEET DECEMBER 31, 2006 LIABILITIES AND MEMBER'S EQUITY Current Liabilities Current Portion of Note Payable $ 5,332 Accounts Payable 271,311 Accrued Expenses 483,889 Sales Tax Payable 111,861 Due to Customers 306,838 Deferred Revenue 64,750 Total Current Liabilities 1,243,981 Long-Term Liabilities Note Payable 9,775 Total Liabilities 1,253,756 Commitments and Contingencies Member's Equity 617,719 Total Liabilities and Member's Equity $ 1,871,475 The notes are an integral part of these financial statements. Exhibit: A - Page 3 PROFITNESS HEALTH SOLUTIONS, LLC STATEMENT OF INCOME AND MEMBER'S EQUITY FOR THE YEAR ENDED DECEMBER 31, 2006 Sales $ 11,278,414 Cost of Sales 9,347,173 Gross Profit 1,931,241 Selling, General and Administrative Expenses 1,368,175 Income from Operations 563,066 Other Income (Expenses) Loss on Disposition of Property and Equipment (108,834 ) Miscellaneous Income 3,282 Total Other Income (Expense) (105,552 ) Income Before Provision for State Income Taxes 457,514 Provision for State Income Taxes 14,418 Net Income 443,096 Member's Equity Beginning 787,623 Less Distributions (613,000 ) Ending $ 617,719 The notes are an integral part of these financial statements. Exhibit:B - Page 4 PROFITNESS HEALTH SOLUTIONS, LLC STATEMENT OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2006 Cash Flows from Operating Activities Net Income $ 443,096 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation 22,944 Loss on Disposition of Property and Equipment 108,834 (Increase) Decrease in Operating Assets: Accounts Receivable (299,343 ) Prepaid Expenses (4,749 ) Increase (Decrease) in Operating Liabilities: Accounts Payable 5,417 Accrued Expenses 301,333 Sales Tax Payable 12,376 Due to Customers 114,407 Deferred Revenue 53,060 Net Cash Provided by Operating Activities 757,375 Cash Flows from Investing Activities Purchase of Property and Equipment (17,336 ) Due from Related Party (59,812 ) Net Cash Used by Investing Activities (77,148 ) Cash Flows from Financing Activities Distributions (613,000 ) Principal Payments on Long-Term Debt (5,333 ) Net Cash Used by Financing Activities (618,333 ) Net Increase in Cash 61,894 Cash Beginning 168,588 Ending $ 230,482 The notes are an integral part of these financial statements. Exhibit:C - Page 5 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 1.Summary of Significant Accounting Policies Nature of Operations—ProFitness Health Solutions, LLC (the "Company") provides comprehensive fitness and wellness program management, occupational health programming, sports and recreation services and fitness center design, consulting and evaluation services for corporate-sponsored fitness and wellness programs throughout the United States and Canada. Revenue Recognition—The Company recognizes revenue on service contracts it maintains with its customers.Services are rendered on either a fixed fee or a variable (cost-plus) basis.For fixed fee contracts, revenue is recorded primarily on a straight-line basis over the term of the contract; for cost-plus contracts, revenue is recorded as the costs are incurred.For customers who pre-pay for services, or who have site credits with the Company, those amounts are recorded in the accompanying balance sheet under due to customers or deferred revenue. Property and Equipment and Deprecation—Property and equipment is recorded at cost.Depreciation is calculated using the straight-line method over the estimated useful lives of the assets as follows: Estimated Asset Useful Life Computer Software 3 years Furniture & Fixtures 5-7 years Equipment 5 years Depreciation expense for the year ended December 31, 2006 was $22,944. Goodwill—Goodwill represents the excess of the purchase price over fair value of identifiable net assets acquired through an acquisition.In accordance with Statement of Financial Accounting Standards (SFAS) No. 142, Goodwill and Other Intangible Assets, amortization has not been recorded, and the Company is required to evaluate the goodwill on an annual basis for potential impairment.As of December 31, 2006, the goodwill was determined not be impaired. Page 6 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 1.Summary of Significant Accounting Policies (continued) Allowance for Doubtful Accounts—The Company provides an allowance for doubtful accounts; however, in the opinion of management, all accounts were considered collectible and no allowance was necessary at December 31, 2006. Income Taxes—The Company is a single member limited liability company, and therefore, a disregarded entity for federal tax purposes.Due to this entity classification, there is no provision in the financial statements for federal income taxes as income is taxed to the Company's member.The provision for income taxes consists solely of state income taxes for those states that do not recognize the disregarded entity status of a single member limited liability company. The Company files a combined federal income tax return with its U.S. sole member, Minute Men, Inc. Use of Estimates—The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts or revenues and expenses during the reporting period.Actual results could differ from those estimates. Advertising Costs—Advertising costs are expensed as incurred.Advertising costs charged to operations for the year ended December 31, 2006 was $25,611. New Accounting Pronouncements—In July 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a Company's financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures, and transition.FIN 48 was originally effective for years beginning after December 15, 2006.This has been recently revised for years beginning after December 15, 2007 for non-public companies.The Company is currently in the process of evaluating the impact of FIN 48 on its financial position and results of operations but believes the effect will not be material. Page 7 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 2.Concentrations of Credit Risk Cash—The Company maintains its cash accounts at commercial banks located in Connecticut, New York and Canada.The total cash balances are insured by either the Federal Deposit Insurance Corporation (FDIC) up to $100,000 or the Canada Deposit Insurance Corporation (CDIC) up to $100,000.At various times during the period, the cash balances may exceed insured limits. Accounts Receivable—The Company is exposed to credit losses in the event of non-performance by its customers.Concentrations of credit risk arise due to the Company's outstanding receivables with customers throughout the United States and Canada.The Company anticipates, however, that its customers will be able to satisfy their obligations under the contracts fully.The Company does not obtain collateral or other security to support financial instruments subject to credit risk, but monitors the credit standings of its customers. Approximately 49% of the Company's accounts receivable was due from two customers at December 31, 2006. Operations in Foreign Country—Part of the Company's activities are conducted throughout Canada.The Company's operations are subject to various political, economic and other risks and uncertainties inherent in the country in which the Company operates.Among other risks, the Company's operations are subject to the risks of restrictions on transfer of funds, foreign exchange fluctuations, and political conditions and governmental regulations. 3.Related Party Transaction Due from Related Party—Unsecured non-interest bearing advance due from the sole member of the Company.The advance was subsequently repaid January 16, 2007. Page 8 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 4.Line-of-Credit Revolving credit line with TD Banknorth, N.A. up to a maximum borrowing of $450,000 at December 31, 2006 and bearing interest at the prime rate, which was 8.25% at December 31, 2006.The line is secured by substantially all assets of the Company, is personally guaranteed by all shareholders of the sole member of the Company and is renewable annually at the bank's discretion.The line is subject to an annual 30-day clean-up period and is subject to covenants including a minimum debt service coverage ratio to be calculated on the sole member of the Company.No balance was outstanding under this agreement at December 31, 2006.In May 2007, the line was extended through May 2008. 5.Note Payable Note payable to Audi Financial Services in monthly installments of $444, including interest at 0.00% per annum.The note matures October 2009 and is secured by an automobile which cost approximately $28,000. $ 15,107 Less Current Portion (5,332 ) Long-Term Portion $ 9,775 The annual maturities of the note payable at December 31, 2006 are as follows: Year Ending December 31, 2007 $ 5,332 2008 5,332 2009 4,443 Total $ 15,107 Page 9 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 6.Lease Commitment The Company leases an office facility for its executive offices in Shelton, Connecticut under a lease that expires in December 2008.The Company is obligated to pay all maintenance, taxes and utilities and is responsible for its share of common area charges.The Company has an option to renew the lease for an additional three-year period, which must be exercised on or before December 31, 2007. The future minimum lease payments under this lease as of December 31, 2006 are as follows: Year Ending December 31, 2007 $ 37,001 2008 37,001 Total $ 74,002 Rent expense for the year ended December 31, 2006 was $57,806. 7.Retirement Plan The Company has a 401(k) profit sharing plan that covers all eligible salaried employees.Eligible employees may elect to contribute a portion of their compensation subject to limitations prescribed by law.The plan provides for the Company to make discretionary contributions to the plan.The Company elected to make a discretionary contribution in the amount of $8,400 for the year ended December 31, 2006. Page 10 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2006 8.Statement of Cash Flows Supplemental Disclosure of Cash Flow Information Cash paid during the year for: Income Taxes $ 12,245 9.Economic Dependency Approximately 21% of the Company's revenues for the year ended December 31, 2006 was to one customer. 10.Contingency The Company has been named as a party in a claim regarding reimbursement of disability payments to a former employee.Based on the information currently available, legal counsel cannot reasonably estimate the liability or loss resulting from the aforementioned claim.Therefore, a loss contingency has not been accrued for in the accompanying financial statements. 11.Subsequent Event Subsequent to the balance sheet date, the sole member of the Company entered into negotiations to sell 100% of its membership interest to I-trax, Inc., a publicly traded company.A definitive agreement was signed November 27, 2007.The total purchase price of the acquisition is $7,500,000, subject to certain adjustments set forth in the definitive agreement.I-trax, Inc. will deliver the purchase price as follows:$6,000,000 in cash, shares of I-trax, Inc. common stock valued at $750,000, and a promissory note in the principal amount of $750,000.The shares of common stock will be held in escrow and the promissory note will be repaid after I-trax, Inc. completes its consolidated financial statements for 2008. Page 11 To the Board of Directors of ProFitness Health Solutions, LLC Shelton, Connecticut Our report on our audit of the basic financial statements of ProFitness Health Solutions, LLC for 2006 appears on page one.That audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The information included in the following schedules, on pages 13 and 14, is presented for purposes of additional analysis and is not a required part of the basic financial statements.Such information has not been subjected to the auditing procedures applied in the audit of the basic financial statements and, accordingly, we express no opinion on it. /s/ Weinstein & Anastasio, P.C. Hamden, Connecticut December 7, 2007 Page 12 One Hamden Center2319 Whitney Avenue, Suite 2AHamden, CT 06518 Tel. 203.397.2525Fax 203.397.3463www.wa-cpa.com Accounting for Your Success PROFITNESS HEALTH SOLUTIONS, LLC SCHEDULE OF COST OF SALES FOR THE YEAR ENDED DECEMBER 31, 2006 UNAUDITED Advertising $ 1,152 Bank Fees 14,337 Computer Software 12,114 Depreciation Expense 5,748 Employee Benefits 408,656 Equipment Expense 71,811 Health Education 171,261 Insurance 214,587 Locker Room Supplies 43,343 Medical Supplies 41,981 Miscellaneous 11,341 Office Expense 14,946 Office Supplies 18,873 Payroll Taxes 554,117 Program Supplies 272,263 Recruiting 8,391 Equipment Repairs & Maintenance 69,809 Salaries & Wages 6,890,711 Staff Training & Development 245,349 Subcontractors 154,804 Telephone 4,459 Travel & Entertainment 36,726 Uniforms 80,394 Total Cost of Sales $ 9,347,173 See accountant's report on supplementary information. Schedule: 1 - Page 13 PROFITNESS HEALTH SOLUTIONS, LLC SCHEDULE OF SELLING, GENERAL AND ADMINISTRATIVE EXPENSES FOR THE YEAR ENDED DECEMBER 31, 2006 UNAUDITED Advertising $ 24,459 Computer Software 17,155 Depreciation Expense 17,196 Employee Benefits 65,636 Equipment Lease 2,330 Insurance 22,786 Miscellaneous 3,831 Office Expense 23,275 Office Supplies 12,270 Payroll Taxes 66,154 Professional Fees 19,281 Recruiting 5,088 Rent 57,806 Repairs & Maintenance 4,836 Salaries & Wages 945,775 Sales Expenses 7,486 Staff Training & Development 23,763 Telephone 27,693 Travel & Entertainment 21,355 Total Selling, General and Administrative Expenses $ 1,368,175 See accountant's report on supplementary information. Schedule: 2 - Page 14 PROFITNESS HEALTH SOLUTIONS, LLC FINANCIAL STATEMENTS SEPTEMBER 30, 2007 PROFITNESS HEALTH SOLUTIONS, LLC TABLE OF CONTENTS Page Independent Auditor's Report 1 Exhibits: ABalance Sheet 2-3 BStatement of Income and Member's Equity 4 CStatement of Cash Flows 5 Notes to Financial Statements 6-11 Accountant's Report on Supplementary Information 12 Schedules: 1Cost of Sales 13 2Selling, General and Administrative Expenses 14 INDEPENDENT AUDITOR'S REPORT To the Board of Directors of ProFitness Health Solutions, LLC Shelton, Connecticut We have audited the accompanying balance sheet of ProFitness Health Solutions, LLC as of September 30, 2007, and the related statements of income and member's equity and cash flows for the nine months then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ProFitness Health Solutions, LLC as of September 30, 2007, and the results of its operations and its cash flows for the nine months then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Weinstein & Anastasio, P.C. Hamden, Connecticut December 7, 2007 Page 1 One Hamden Center2319 Whitney Avenue, Suite 2AHamden, CT 06518 Tel. 203.397.2525Fax 203.397.3463www.wa-cpa.com Accounting for Your Success PROFITNESS HEALTH SOLUTIONS, LLC BALANCE SHEET SEPTEMBER 30, 2007 ASSETS Current Assets Cash $ 437,134 Accounts Receivable 1,362,536 Prepaid Expenses 32,372 Total Current Assets 1,832,042 Property and Equipment Computer Software 26,440 Furniture & Fixtures 39,676 Equipment 86,982 Total 153,098 Less Accumulated Depreciation (100,986 ) Property and Equipment - Net 52,112 Other Assets Goodwill 268,873 Security Deposits 13,855 Total Other Assets 282,728 Total Assets $ 2,166,882 The notes are an integral part of these financial statements. Exhibit: A - Page 2 PROFITNESS HEALTH SOLUTIONS, LLC BALANCE SHEET SEPTEMBER 30, 2007 LIABILITIES AND MEMBER'S EQUITY Current Liabilities Current Portion of Note Payable $ 5,332 Accounts Payable 301,478 Accrued Expenses 489,434 Sales Tax Payable 95,292 Due to Customers 499,920 Deferred Revenue 14,326 Total Current Liabilities 1,405,782 Long-Term Liabilities Note Payable 5,776 Total Liabilities 1,411,558 Commitments and Contingencies Member's Equity 755,324 Total Liabilities and Member's Equity $ 2,166,882 The notes are an integral part of these financial statements. Exhibit: A - Page 3 PROFITNESS HEALTH SOLUTIONS, LLC STATEMENT OF INCOME AND MEMBER'S EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 Sales $ 10,026,710 Cost of Sales 8,370,444 Gross Profit 1,656,266 Selling, General and Administrative Expenses 1,074,926 Income from Operations 581,340 Other Income Miscellaneous Income 29,740 Income Before Provision for State Income Taxes 611,080 Provision for State Income Taxes 9,975 Net Income 601,105 Member's Equity Beginning 617,719 Less Distributions (463,500 ) Ending $ 755,324 The notes are an integral part of these financial statements. Exhibit:B - Page 4 PROFITNESS HEALTH SOLUTIONS, LLC STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 Cash Flows from Operating Activities Net Income $ 601,105 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation 17,596 (Increase) Decrease in Operating Assets: Accounts Receivable (220,119 ) Prepaid Expenses 14,421 Other Current Assets 10,007 Increase (Decrease) in Operating Liabilities: Accounts Payable 30,167 Accrued Expenses 5,545 Sales Tax Payable (16,569 ) Due to Customers 193,082 Deferred Revenue (50,424 ) Net Cash Provided by Operating Activities 584,811 Cash Flows from Investing Activities Decrease in Due From Related Party 89,340 Net Cash Provided by Investing Activities 89,340 Cash Flows from Financing Activities Distributions (463,500 ) Principal Payments on Long-Term Debt (3,999 ) Net Cash Used by Financing Activities (467,499 ) Net Increase in Cash 206,652 Cash Beginning 230,482 Ending $ 437,134 The notes are an integral part of these financial statements. Exhibit:C - Page 5 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.Summary of Significant Accounting Policies Nature of Operations—ProFitness Health Solutions, LLC (the "Company") provides comprehensive fitness and wellness program management, occupational health programming, sports and recreation services and fitness center design, consulting and evaluation services for corporate-sponsored fitness and wellness programs throughout the United States and Canada. Revenue Recognition—The Company recognizes revenue on service contracts it maintains with its customers.Services are rendered on either a fixed fee or a variable (cost-plus) basis.For fixed fee contracts, revenue is recorded primarily on a straight-line basis over the term of the contract; for cost-plus contracts, revenue is recorded as the costs are incurred.For customers who pre-pay for services, or who have site credits with the Company, those amounts are recorded in the accompanying balance sheet under due to customers or deferred revenue. Property and Equipment and Deprecation—Property and equipment is recorded at cost.Depreciation is calculated using the straight-line method over the estimated useful lives of the assets as follows: Estimated Asset Useful Life Computer Software 3 years Furniture & Fixtures 5-7 years Equipment 5 years Depreciation expense for the nine months ended September 30, 2007 was $17,596. Goodwill—Goodwill represents the excess of the purchase price over fair value of identifiable net assets acquired through an acquisition.In accordance with Statement of Financial Accounting Standards (SFAS) No. 142, Goodwill and Other Intangible Assets, amortization has not been recorded, and the Company is required to evaluate the goodwill on an annual basis for potential impairment.As of September 30, 2007, the goodwill was determined not be impaired. Page 6 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1.Summary of Significant Accounting Policies (continued) Allowance for Doubtful Accounts—The Company provides an allowance for doubtful accounts; however, in the opinion of management, all accounts were considered collectible and no allowance was necessary at September 30, 2007. Income Taxes—The Company is a single member limited liability company, and therefore, a disregarded entity for federal tax purposes.Due to this entity classification, there is no provision in the financial statements for federal income taxes as income is taxed to the Company's member.The provision for income taxes consists solely of state income taxes for those states that do not recognize the disregarded entity status of a single member limited liability company. The Company files a combined federal income tax return with its U.S. sole member, Minute Men, Inc. Use of Estimates—The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts or revenues and expenses during the reporting period.Actual results could differ from those estimates. Advertising Costs—Advertising costs are expensed as incurred.Advertising costs charged to operations for the nine months ended September 30, 2007 was $16,638. New Accounting Pronouncements—In July 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in a Company's financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosures, and transition.FIN 48 was originally effective for years beginning after December 15, 2006.This has been recently revised for years beginning after December 15, 2007 for non-public companies.The Company is currently in the process of evaluating the impact of FIN 48 on its financial position and results of operations but believes the effect will not be material. Page 7 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 2.Concentrations of Credit Risk Cash—The Company maintains its cash accounts at commercial banks located in Connecticut, New York and Canada.The total cash balances are insured by either the Federal Deposit Insurance Corporation (FDIC) up to $100,000 or the Canada Deposit Insurance Corporation (CDIC) up to $100,000.At various times during the period, the cash balances may exceed insured limits. Accounts Receivable—The Company is exposed to credit losses in the event of non-performance by its customers.Concentrations of credit risk arise due to the Company's outstanding receivables with customers throughout the United States and Canada.The Company anticipates, however, that its customers will be able to satisfy their obligations under the contracts fully.The Company does not obtain collateral or other security to support financial instruments subject to credit risk, but monitors the credit standings of its customers. Approximately 55% of the Company's accounts receivable was due from two customers at September 30, 2007. Operations in Foreign Country—Part of the Company's activities are conducted throughout Canada.The Company's operations are subject to various political, economic and other risks and uncertainties inherent in the country in which the Company operates.Among other risks, the Company's operations are subject to the risks of restrictions on transfer of funds, foreign exchange fluctuations, and political conditions and governmental regulations. 3.Line-of-Credit Revolving credit line with TD Banknorth, N.A. up to a maximum borrowing of $450,000 at September 30, 2007 and bearing interest at the prime rate, which was 7.75% at September 30, 2007.The line is secured by substantially all assets of the Company, is personally guaranteed by all shareholders of the sole member of the Company and is renewable annually at the bank's discretion.The line is subject to an annual 30-day clean-up period and is subject to covenants including a minimum debt service coverage ratio to be calculated on the sole member of the Company.No balance was outstanding under this agreement at September 30, 2007.The line expires May 2008. Page 8 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 4. Note Payable Note payable to Audi Financial Services in monthly installments of $444, including interest at 0.00% per annum.The note matures October 2009 and is secured by an automobile which cost approximately $28,000. $ 11,108 Less Current Portion (5,332 ) Long-Term Portion $ 5,776 The annual maturities of the note payable at September 30, 2007 are as follows: Twelve Months Ending September 30, 2008 $ 5,332 2009 5,332 2010 444 Total $ 11,108 5.Lease Commitment The Company leases an office facility for its executive offices in Shelton, Connecticut under a lease that expires in December 2008.The Company is obligated to pay all maintenance, taxes and utilities and is responsible for its share of common area charges.The Company has an option to renew the lease for an additional three-year period, which must be exercised on or before December 31, 2007. Page 9 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 5.Lease Commitment (continued) The future minimum lease payments under this lease as of September 30, 2007 are as follows: Twelve Months Ending September 30, 2008 $ 37,001 2009 9,250 Total $ 46,251 Rent expense for the nine months ended September 30, 2007 was $47,176. 6.Retirement Plan The Company has a 401(k) profit sharing plan that covers all eligible salaried employees.Eligible employees may elect to contribute a portion of their compensation subject to limitations prescribed by law.The plan provides for the Company to make discretionary contributions to the plan.No contribution has been made to the plan for the nine months ended September 30, 2007. 7.Statement of Cash Flows Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Income Taxes $ 14,245 Page 10 PROFITNESS HEALTH SOLUTIONS, LLC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 8.Economic Dependency Approximately 18% of the Company's revenues for the nine months ended September 30, 2007 was to one customer. 9.Contingency The Company has been named as a party in a claim regarding reimbursement of disability payments to a former employee.Based on the information currently available, legal counsel cannot reasonably estimate the liability or loss resulting from the aforementioned claim.Therefore, a loss contingency has not been accrued for in the accompanying financial statements. 10.Subsequent Event Subsequent to the balance sheet date, the sole member of the Company entered into negotiations to sell 100% of its membership interest to I-trax, Inc., a publicly traded company.A definitive agreement was signed November 27, 2007.The total purchase price of the acquisition is $7,500,000, subject to certain adjustments set forth in the definitive agreement.I-trax, Inc. will deliver the purchase price as follows:$6,000,000 in cash, shares of I-trax, Inc. common stock valued at $750,000, and a promissory note in the principal amount of $750,000.The shares of common stock will be held in escrow and the promissory note will be repaid after I-trax, Inc. completes its consolidated financial statements for 2008. Page 11 To the Board of Directors of ProFitness Health Solutions, LLC Shelton, Connecticut Our report on our audit of the basic financial statements of ProFitness Health Solutions, LLC for September 30, 2007, appears on page one.That audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The information included in the following schedules, on pages 13 and 14, is presented for purposes of additional analysis and is not a required part of the basic financial statements.Such information has not been subjected to the auditing procedures applied in the audit of the basic financial statements and, accordingly, we express no opinion on it. /s/ Weinstein & Anastasio, P.C. Hamden, Connecticut December 7, 2007 Page 12 One Hamden Center2319 Whitney Avenue, Suite 2AHamden, CT 06518 Tel. 203.397.2525Fax 203.397.3463www.wa-cpa.com Accounting for Your Success PROFITNESS HEALTH SOLUTIONS, LLC SCHEDULE OF COST OF SALES FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 UNAUDITED Advertising $ 2,030 Bank Fees 14,165 Computer Software 52,633 Employee Benefits 374,963 Equipment Expense 86,457 Health Education 72,177 Insurance 185,818 Locker Room Supplies 132,088 Medical Supplies 51,210 Miscellaneous 20,700 Office Expense 51,651 Office Supplies 63,197 Payroll Taxes 503,763 Program Supplies 163,384 Recruiting 9,583 Equipment Repairs & Maintenance 93,393 Salaries & Wages 6,167,563 Staff Training & Development 148,411 Subcontractors 123,467 Telephone 4,324 Travel & Entertainment 42,069 Uniforms 7,398 Total Cost of Sales $ 8,370,444 See accountant's report on supplementary information. Schedule: 1 - Page 13 PROFITNESS HEALTH SOLUTIONS, LLC SCHEDULE OF SELLING, GENERAL AND ADMINISTRATIVE EXPENSES FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 UNAUDITED Advertising $ 14,608 Computer Software 12,597 Depreciation Expense 17,596 Employee Benefits 45,920 Equipment Expense 247 Equipment Lease 1,906 Insurance 14,257 Miscellaneous 33,552 Office Expense 26,625 Office Supplies 10,308 Payroll Taxes 59,535 Professional Fees 33,711 Program Supplies 468 Recruiting 3,910 Rent 47,176 Repairs & Maintenance 1,785 Salaries & Wages 691,667 Sales Expenses 1,290 Staff Training & Development 20,464 Telephone 26,724 Travel & Entertainment 10,580 Total Selling, General and Administrative Expense $ 1,074,926 See accountant's report on supplementary information. Schedule:2 - Page 14 (b)Pro Forma financial information. I-trax will file by amendment to this Current Report on Form 8-K the pro forma financial information required under Item 9.01(b) to the Current Report on Form 8-K within the time period permitted by Item 9.01(a)(4) to the Current Report on Form 8-K for filing such information. (d) Exhibits. 2.1 Membership Interest Purchase Agreement, dated November 27, 2007, among I-trax, Inc., Pro Fitness Health Solutions, LLC, Minute Men, Incorporated and Daron Shepard.(Incorporated by reference to Exhibit 2.1 to I-trax’s Current Report on Form 8-K, filed November 28, 2007). 10.1 Ninth Amendment to Credit Agreement, dated November 14, 2007 by and among I-trax, Inc., all subsidiaries of I-trax, Inc. that are parties to the Credit Agreement and Bank of America, N.A. 10.2 Amended and Restated Employment Agreement dated December 17, 2007 between I-trax, Inc. and Frank A. Martin. 10.3 Amended and Restated Employment Agreement dated December 17, 2007 between I-trax, Inc. and R. Dixon Thayer. 23.1 Consent of Weinstein & Anastasio, PC. 23.2 Consent of Weinstein & Anastasio, PC. 99.1 Press Release dated December 17, 2007. - 4 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. I-TRAX, INC. Date:December 20, 2007 By: /s/ Frank A. Martin Name: Frank A. Martin Title: Chairman - 5 -
